        Case 1:21-mj-05174-JGD Document 1-2 Filed 05/03/21 Page 1 of 20




        AFFIDAVIT OF SPECIAL AGENT ADAM BOYNTON IN SUPPORT OF
          COMPLAINT AND APPLICATION FOR A SEIZURE WARRANT

       I, Adam Boynton, having been first duly sworn, do hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Special Agent (“SA”) of the Federal Bureau of Investigation (“FBI”) and

have been so employed for eleven years. Since April 2010, I have been assigned to the Boston

Division. I am currently assigned to the Lowell Resident Agency in Lowell, Massachusetts, where

my primary duty is the investigation of criminal matters, including but not limited to financial

crimes, drug and gang investigations, and violent crimes against children. Prior to my current

assignment, I was assigned to the Boston Division's Gang Unit and Counter Terrorism Unit.

       2.      I am currently investigating Dana L. McIntyre (“McIntyre”) for various crimes,

including wire fraud, in violation of Title 18, United States Code, Section 1343; false statements

to a financial institution, in violation of Title 18, United States Code, Section 1014; and money

laundering, in violation of Title 18, United States Code, Section 1957.

       3.      This affidavit is being submitted in support of a criminal complaint charging

McIntyre with wire fraud and money laundering in connection with the submission of a fraudulent

loan application and subsequent transactions with the fraudulently obtained loan proceeds.

       4.      In addition, I submit this affidavit in support of applications for a seizure warrants

for the following property:

       a. Up to $209,500 held by Brattleboro Savings & Loan in, or on behalf of, checking
          account number 500714614 in the name of “Triple D Family Trust” (the “Brattleboro
          4614 Account”);

       b. A black 2007 GMC Sierra, with VIN 1GTHK24UX7E194863, registered to Dana
          McIntyre (the “2007 GMC Sierra”); and

       c. A classic 1950 Hudson automobile with VIN 50034215, registered to Dana McIntyre
          (the “1950 Hudson”)
        Case 1:21-mj-05174-JGD Document 1-2 Filed 05/03/21 Page 2 of 20




(collectively, the “Property”).

       5.      The facts in this affidavit come from my personal observations and review of

records, my training and experience, and information obtained from other agents and witnesses.

       6.      This affidavit does not set forth all of the facts developed during the course of this

investigation and does not set forth all of my knowledge about this matter. It is intended to show

that there is probable cause to believe that McIntyre has committed the above-described offenses

and that the funds in the Brattleboro 4614 Account are subject to forfeiture because they represent

proceeds traceable to the offenses set forth above.

   PROBABLE CAUSE TO BELIEVE THAT FEDERAL CRIMES WERE COMMITTED

                        Overview of Federal COVID-19 Relief Programs

       7.      The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act is a federal

law enacted in or around March 2020 and designed to provide emergency financial assistance to

millions of Americans suffering the economic effects of the COVID-19 pandemic.

       8.      As part of the CARES Act, the United States Congress initially authorized up to

$349 billion in forgivable loans to small businesses for job retention and certain other expenses

through the Paycheck Protection Program (“PPP”). In or around April 2020, Congress authorized

more than $300 billion in additional PPP funding.

       9.      In order to obtain a PPP loan, a qualifying business must submit a PPP loan

application signed by an authorized representative of the business. The PPP loan application

requires the business, through its authorized representative, to acknowledge the program rules and

make certain affirmative certifications. In the PPP loan application, the small business, through

its authorized representative, must state, among other things, its (i) number of employees and (ii)

average monthly payroll expenses. These figures are used to calculate the amount of a PPP loan



                                                 2
        Case 1:21-mj-05174-JGD Document 1-2 Filed 05/03/21 Page 3 of 20




the business is eligible to receive. In addition, businesses applying for a PPP loan must provide

documentation of their payroll expenses.

       10.     A PPP loan application must be processed by an authorized Small Business

Administration (“SBA”) lender. If a PPP loan application is approved, the participating lender

funds the PPP loan using its own monies, which are 100 percent guaranteed by the SBA. Data

from the application, including information about the borrower, the total loan amount, and the

listed number of employees, are transmitted by the lender to the SBA in the course of processing

the loan.

       11.     PPP loan proceeds must be used by the business on certain permissible expenses,

including payroll costs, interest on mortgages, rent, and utilities. The PPP allows the interest and

principal on the PPP loan to be entirely forgiven if the business spends the loan proceeds on these

permissible expenses within a designated period of time and uses a certain percentage of the PPP

loan proceeds on payroll expenses.

       12.     The CARES Act also expanded the SBA’s Economic Injury Disaster Loan (EIDL)

program to provide loans of up to $2 million to small businesses and other eligible entities affected

by the pandemic, in conjunction with the United States Government’s declaration of a COVID-19

disaster. The CARES Act temporarily modified eligibility for the EIDL program to assist business

entities that suffered “substantial economic injury” from COVID-19. The EIDL program requires

businesses receiving funds to use the funds only on certain permissible business expenses, such as

payments of fixed business debts, payroll accounts payable, and other business-related expenses

that the business could have paid had the COVID-19 disaster not occurred.

       13.     EIDL funds are issued directly from the United States Treasury. Applicants apply

through the SBA via an online portal and application. The EIDL loan application process requires



                                                 3
        Case 1:21-mj-05174-JGD Document 1-2 Filed 05/03/21 Page 4 of 20




applicants to provide information concerning the affected business, including the ownership of the

business, the number of employees, and gross revenues and costs of goods sold in the 12 months

prior to January 31, 2020. Applicants electronically certify that the information provided is

accurate and are warned that any false statement or misrepresentation to the SBA or any

misapplication of loan proceeds may result in sanctions, including criminal penalties.

       14.     The SBA relies upon the information provided by the applicant to calculate how

much money the small business is eligible to receive in the form of an EIDL loan. Additionally,

by checking a box in the online EIDL application, an applicant may request and receive up to

$10,000 in an EIDL Cash Advance Grant based on the number of employees claimed in the

application ($1,000 per employee). The applicant is not required to repay an EIDL Cash Advance

Grant, even if (i) the SBA ultimately denies the EIDL loan application or (ii) the applicant declines

the EIDL loan offered by the SBA at a later date.

                                Relevant Individual and Entities

       15.     McIntyre is a resident of Essex, Massachusetts and Grafton, Vermont. Between in

or about 2015 and in or about August 2020, McIntyre owned and operated Rasta Foods, Inc., doing

business as Rasta Pasta Pizzeria (“Rasta”), a restaurant in Beverly, Massachusetts.

       16.     Rasta is a Massachusetts corporation that was registered with the Massachusetts

Secretary of the Commonwealth on or about November 3, 2015, with McIntyre as its president.

Rasta was dissolved as a registered entity on or about June 28, 2019.

       17.     Marley’s Pizza, Inc. (“Marley’s”) is a Massachusetts corporation that was

registered with the Massachusetts Secretary of the Commonwealth on or about February 14, 2020.




                                                 4
           Case 1:21-mj-05174-JGD Document 1-2 Filed 05/03/21 Page 5 of 20




McIntyre’s son is listed in corporate records as the president, sole officer, and registered agent of

Marley’s.1

       18.      Kabbage, Inc. (“Kabbage”) is a financial technology company and an SBA-

approved lender of PPP loans.2

                                     Overview of the Scheme

       19.      Between approximately March and May 2020, McIntyre submitted at least four

applications for CARES Act relief funds, via wire communications in interstate commerce. As set

forth below, McIntyre submitted a PPP application to Kabbage seeking a loan of $661,615 (the

“PPP Application”), in addition to submitting three EIDL applications seeking loans in smaller

amounts. The PPP Application was approved, and Kabbage disbursed the PPP loan funds to Rasta

(the “PPP Funds”).

       20.      As outlined below, the PPP Application and supporting documentation contained

representations inconsistent with both the information McIntyre provided in a previous EIDL loan

application for Rasta and with Rasta’s actual business activity. Based on my training and

experience in financial fraud investigations, I believe these inconsistencies indicate that McIntyre

fraudulently inflated information about Rasta’s employees and payroll expenses and falsified an

official tax form in order to obtain the PPP Funds.

       21.      After receiving the PPP Funds, McIntyre used nearly all of the PPP Funds for

personal expenses unrelated to Rasta. For example, McIntyre placed PPP Funds into a family trust



       1
         Based on my knowledge of the investigation, I believe that McIntyre registered the
Marley’s entity and named his son as an officer without his son’s involvement. Rasta bank
statements indicate that McIntyre’s son intermittently received paychecks from Rasta in 2019 and
2020.
       2
           American Express acquired Kabbage in or about October 2020.

                                                 5
           Case 1:21-mj-05174-JGD Document 1-2 Filed 05/03/21 Page 6 of 20




and used the money to purchase and upgrade a farm in Vermont, where he has resided since selling

Rasta in or around August 2020. McIntyre also used PPP Funds to purchase two vehicles, several

alpaca, and weekly airtime for a cryptocurrency-themed radio show, among other expenses.

                                      The EIDL Applications

       22.      As set forth below, McIntyre submitted three EIDL loan applications to the SBA

on or about March 31, 2020, shortly after EIDL funds became available under the CARES Act.

   A. The Marley’s Application

       23.      McIntyre submitted an application on behalf of Marley’s for an EIDL loan in the

amount of approximately $150,000 (the “Marley’s Application”). On the Marley’s Application,

McIntyre indicated that Marley’s operated under the trade name “Rasta Pasta Pizzeria” at 407

Cabot Street, in Beverly, Massachusetts, which is Rasta’s address.3

       24.      McIntyre indicated on the application that he was the chief executive officer

(“CEO”) and sole owner of Marley’s and provided his own contact information.4 Although

McIntyre had operated Rasta as early as 2015, McIntyre listed the “business open date” and

“ownership start date” for Marley’s as “01/01/2019.”

       25.      McIntyre indicated on the application that Marley’s had six employees and gross

revenues of $545,679 for the 12 months prior to January 31, 2020 (an average of $45,473 in

monthly sales).

       26.      Upon submitting the Marley’s Application online, McIntyre checked a box next to

the statement, “I would like to be considered for an advance of up to $10,000.” On or about April



       3
        McIntyre provided a Tax Identification Number (TIN) for Marley’s that was different
from Rasta’s TIN.
       4
           McIntyre did not reference his son in the Marley’s Application.

                                                 6
         Case 1:21-mj-05174-JGD Document 1-2 Filed 05/03/21 Page 7 of 20




21, 2020, the SBA disbursed an EIDL Cash Advance Grant of $6,000 to Rasta’s payroll account

at NorthEast Community Bank (“NorthEast”) ($1,000 per each of the six employees McIntyre

claimed).

        27.     McIntyre did not pursue the Marley’s Application further after he subsequently

obtained the PPP Funds for Rasta. On or about July 20, 2020, the SBA informed McIntyre by

letter that, “due to inactivity, we have withdrawn your application from active consideration.”

    B. Other EIDL Applications

        28.     McIntyre also submitted two EIDL applications on behalf of businesses that appear

to be fictitious entities named after his children.

        29.     First, McIntyre submitted an application in the name of his daughter, doing business

as “Dana’s Dank Pies,” for an EIDL loan in the amount of $15,500. Public records indicate that

McIntyre’s daughter resides in California. McIntyre identified Dana’s Dank Pies as a service retail

business located at 18R Country Road in Essex, Massachusetts, which was McIntyre’s home

address. McIntyre claimed that Dana’s Dank Pies had two employees and gross revenues of

$38,900 for the 12 months prior to January 31, 2020. McIntyre provided the routing information

for Rasta’s payroll account on this application.

        30.     Second, McIntyre submitted an application in his son’s name, doing business as

“[Son] Entertainment,” for an EIDL loan in the amount of $36,300. McIntyre identified the

applicant as an “entertainment services” business, and provided his home address—the same

address he had listed on the application for Dana’s Dank Pies—as the company’s purported

business address. McIntyre claimed that the business had two employees and gross revenues of

$112,332 for the 12 months prior to January 31, 2020.




                                                      7
            Case 1:21-mj-05174-JGD Document 1-2 Filed 05/03/21 Page 8 of 20




        31.      On both applications, McIntyre listed his son or daughter as sole owner of the

businesses and provided their Social Security numbers and dates of birth. However, on both

applications, McIntyre provided his own telephone number, email address, and physical address.

        32.      My review of public records located no business operating under the name Dana’s

Dank Pies or [Son] Entertainment. “Dana’s Dank Pie” was the name of a specialty pizza on Rasta’s

menu.

        33.      The SBA denied both loan applications, including requests for EIDL Cash Advance

Grants. SBA records indicate that the agency determined that the application on behalf of Dana’s

Dank Pies was a “duplicate” of the Marley’s Application on April 20, 2020, and that it declined

the application for [Son] Entertainment on August 17, 2020 after it could not verify information

about the business.

                                      The PPP Application

        34.      McIntyre submitted the PPP Application to Kabbage on or about April 30, 2020,

seeking a loan in the amount of $661,615.

        35.      McIntyre identified Rasta as a C-Corporation located at 407 Cabot Street in

Beverly, Massachusetts, which was the same address that he provided on the Marley’s Application.

McIntyre electronically signed the PPP Application as president of Rasta and certified that he did

not own any other business or have common management with any other business.5




        5
          The “Paycheck Protection Program Borrower Application Form” requires all applicants
to provide basic information about the applying business’s operations and payroll. All applicants
must answer a series of questions in order to confirm they qualify for a PPP loan. One of the
questions asks, “Is the Applicant or any owner of the Applicant an owner of any other business, or
have common management with, any other business? If yes, list all such businesses and describe
the relationship on a separate sheet identified as addendum A.”

                                                8
            Case 1:21-mj-05174-JGD Document 1-2 Filed 05/03/21 Page 9 of 20




        36.        On the PPP Application, McIntyre claimed that Rasta Foods had 47 employees, and

an average monthly payroll of $264,646. He identified the “purpose[s] of the loan” as “payroll”

and “utilities.”

        37.        In support of the payroll calculation on the PPP Application, McIntyre submitted

an IRS Form W-3 (Transmittal of Wage and Tax Statements), which summarizes employee wages

and withholdings for the previous year.6 The IRS Form W-3 that McIntyre provided to Kabbage

purported to show that Rasta reported to the IRS having 47 employees and paying $1,584,877.46

in wages, tips, and other compensation in 2019. McIntyre signed the IRS Form W-3 as president

of Rasta and dated the form December 18, 2019.

        38.        Kabbage notified McIntyre that the PPP Application had been approved on or about

May 1, 2020 and disbursed $661,615 to Rasta’s payroll account on or about May 7, 2020.

                              Misrepresentations in the PPP Application

        39.        Based on my training and experience, my review of records in this case, and the

inconsistencies between the Marley’s Application and the PPP Application, I believe that McIntyre

made materially false representations to Kabbage in order to obtain the PPP Funds.

        40.        As set forth above, McIntyre submitted two CARES Act loan applications on behalf

of the same business, Rasta. On these applications, McIntyre reported different information

concerning the number of Rasta’s employees and Rasta’s average monthly payroll. On the

Marley’s Application, McIntyre claimed to have six employees and sales averaging approximately

$45,000 each month. However, on the PPP Application, McIntyre claimed that Rasta had 47



        6
         Employers are required to submit IRS Form W-3 to the Social Security Administration
(“SSA”) along with employees’ IRS Forms W-2 (Wage and Tax Statement), after the conclusion
of the business’s calendar year. Information reported on IRS Form W-3 must be consistent with
information reported on all IRS Forms 941 (Employer’s Quarterly Federal Tax Return).

                                                   9
       Case 1:21-mj-05174-JGD Document 1-2 Filed 05/03/21 Page 10 of 20




employees—almost eight times as many as reported on the Marley’s Application—and average

monthly payroll expenses of approximately $265,000—around six times as much as the monthly

sales estimate from the Marley’s Application.

       41.      I reviewed the IRS Form W-3 that McIntyre submitted with the PPP Application.

Based on my training and experience, I understand that employers typically do not submit this

form to the SSA until after the end of the applicable tax year. The IRS Form W-3 for 2019 that

McIntyre provided to Kabbage is dated December 18, 2019. Additionally, McIntyre filed no

personal federal income tax return (IRS Form 1040), U.S. Corporation Income Tax Return (IRS

Form 1120), Federal Employer’s Unemployment Tax Return (IRS Form 940), or Employer’s

Quarterly Federal Tax Return (IRS Form 941) with the IRS for tax year 2019. Based on my

training and experience, and information provided by other agents involved in this case, I

understand that it is highly uncommon for an employer to file an IRS Form W-3 with the SSA but

not to file these other tax and wage forms with the IRS. Based on these facts, as well as records I

reviewed relating to Rasta’s payroll expenses for 2019, I believe that McIntyre falsified the IRS

Form W-3 that he provided to Kabbage.

       42.      I also reviewed bank statements and other business records indicating that, at all

times leading up to and after McIntyre’s submission of the PPP Application, Rasta employed far

fewer than 47 employees and paid significantly lower monthly payroll expenses than the amounts

that McIntyre reported to Kabbage on the PPP Application.

       43.      For example, I reviewed NorthEast bank statements for Rasta’s operating and

payroll accounts for 2019 and 2020.        In 2019, Rasta paid from these accounts a total of

approximately $28,041 in wages to nine individuals, or an average of $2,337 each month.7



       7
           These estimates include any payment to an individual (excluding McIntyre) that did not
                                                10
       Case 1:21-mj-05174-JGD Document 1-2 Filed 05/03/21 Page 11 of 20




       44.     Between January 1, 2020 and McIntyre’s receipt of the PPP Funds on May 7, 2020,

Rasta paid three individuals a total of approximately $16,658 in wages, or an average of

approximately $4,165 each month.

       45.     Between Rasta’s receipt of the PPP Funds on May 7, 2020 and December 31, 2020,

Rasta paid six individuals a total of approximately $43,785 in wages, or an average of $10,946 for

each of the four months for which McIntyre continued to operate Rasta. Rasta paid at least $19,000

of that amount to one employee (“Employee 1”).8 In addition to weekly paychecks, Employee 1

received three larger payments from Rasta’s payroll account between May and June 2020 totaling

$11,480. Employee 1 continued to receive weekly payments from Rasta’s payroll account after

McIntyre’s sale of Rasta in or around August 2020.9

       46.     I also reviewed records of McIntyre’s Venmo accounts.10 Between January 2019

and August 2020, McIntyre transferred via Venmo a total of $16,915 to an individual who appears

to have worked at Rasta, but who was not issued checks from Rasta’s payroll account. Venmo

records otherwise reflect no substantial transfers resembling wages to employees.




appear clearly to be for a purpose other than payment of wages.
       8
         Employee 1’s LinkedIn profile stated that she was “Office Manager” and “Back of House
Supervisor” at Rasta, as well as the owner of a separate retail business. Public records indicate
that McIntyre registered two vehicles at Employee 1’s residential address. Call detail records and
bank statements reflect that McIntyre’s cell phone is part of Employee 1’s AT&T phone plan.
       9
        Rasta’s payroll account statements additionally reflect that, between August and
November 2020, Rasta made four monthly payments, totaling $1,600, with the description “6 Dock
Square #4.” This address was the location of Employee 1’s retail business in Rockport,
Massachusetts at the time.
       10
           Venmo is a mobile payment service owned by PayPal that allows account holders to
transfer funds to others via a mobile phone application.


                                               11
       Case 1:21-mj-05174-JGD Document 1-2 Filed 05/03/21 Page 12 of 20




       47.    McIntyre did not file a personal federal income tax return or any business tax return

for 2019. I reviewed the tax filings that McIntyre submitted to the IRS for 2018. On his Schedule

C (Profit or Loss from Business) to IRS Form 1040 (U.S. Individual Income Tax Return), McIntyre

claimed wage expenses of $38,898 for the entire year 2018. On his IRS Form 940 for 2018

(Employer’s Annual Federal Unemployment (FUTA) Tax Return), McIntyre claimed total

payments to all employees of $64,782.40 for the year. McIntyre filed IRS Form 941 (Employer’s

Quarterly Federal Tax Return) for three out of four quarters of 2018; in these three filings,

McIntyre reported a total of $51,478.06 in wages, tips, and other compensation paid to employees.

       48.    Further, I reviewed records relating to Rasta’s current and former worker’s

compensation insurance coverage. Insurance records obtained by the Massachusetts Insurance

Fraud Bureau indicate that Rasta did not have worker’s compensation insurance coverage for any

part of 2019. McIntyre obtained a worker’s compensation policy under the name Marley’s, doing

business as Rasta, from The Hartford, an insurance company, in or around February 2020. The

Hartford’s records indicate that McIntyre claimed that Marley’s had only two employees and

$50,000 in estimated annual payroll on his application for a worker’s compensation policy.

       49.    Finally, I reviewed records from the Massachusetts Department of Unemployment

Assistance (“DUA”) with respect to quarterly wage reports made by Rasta to the DUA.11 For

2018, Rasta reported wages paid to 15 individuals, totaling approximately $51,500 for the entire

year. According to DUA, McIntyre made no quarterly wage reports for 2019 or 2020.




       11
         Massachusetts law requires an employer to submit employment and wage detail reports
to DUA on a quarterly basis for the purpose of calculating the employer’s required unemployment
insurance, employer medical assistance, and workforce training fund contributions.


                                               12
       Case 1:21-mj-05174-JGD Document 1-2 Filed 05/03/21 Page 13 of 20




       50.     In sum, I am aware of no financial records that support McIntyre’s claim on the

PPP Application that Rasta had 47 employees and monthly payroll expenses of approximately

$265,000.

       51.     The employee and payroll information McIntyre reported to other sources, as well

as the wages that McIntyre appears to have actually paid, would have qualified Rasta for only a

far smaller PPP loan than the one Rasta received as a result of the PPP Application.

       52.     Based on the considerable differences between the information McIntyre reported

on the PPP Application and information about Rasta from business and government records, as

well as the absence of any records supporting the number of employees and monthly expenditures

that McIntyre claimed on the PPP Application, I submit that there is probable cause to believe that

McIntyre fraudulently misrepresented employee and payroll information on the PPP Application

and falsified supporting documentation in order to obtain a PPP loan larger than one for which he

would otherwise have legitimately been eligible.

                                 Laundering of the PPP Funds

       53.     Kabbage deposited $661,615 in PPP Funds to Rasta’s payroll account on or about

May 7, 2020. Prior to this deposit, Rasta’s payroll account had a balance of $2,506.82. Bank

statements and public records indicate that McIntyre used nearly all of the fraudulently obtained

PPP Funds for personal expenses unrelated to Rasta.

       54.     Between May 7 and June 22, 2020, no other deposits were made to Rasta’s payroll

account. On or about June 12, 2020, McIntyre transferred $40,000 from Rasta’s payroll account

to his personal bank account at NorthEast. Days later, on or about June 16, 2020, McIntyre issued

a check for $39,5000 with the description “Deposit” from his personal account to a Vermont real

estate company.



                                                13
       Case 1:21-mj-05174-JGD Document 1-2 Filed 05/03/21 Page 14 of 20




       55.       On or about June 22, 2020, McIntyre issued a check in the amount of $575,000

from Rasta’s payroll account to the client account of a Vermont law firm (the “Client Account”).

       56.       Public records indicate that, on or about July 31, 2020, a “Triple D Family Trust”12

administered by the Vermont law firm purchased a farm at 366 Houghtonville Road in Grafton,

Vermont for $395,000. I reviewed bank statements for the Client Account. On or about July 31,

2020, the Vermont law firm made several payments from the Client Account, totaling around

$361,000, that appear related to the purchase of 366 Houghtonville Road.

       57.       In or about August 2020, McIntyre paid $16,555 to a Vermont company that sells

storage structures and $4,772 to a Vermont grounds maintenance consultant, in each case using

funds from Rasta’s payroll account.

       58.       On or about September 10, 2020, the Vermont law firm issued a check in the

amount of $209,500 from the Client Account to Triple D Family Trust. McIntyre applied to open

the Brattleboro 4614 Account on or about September 17, 2020 and signed the Account Agreement

for the Brattleboro 4614 Account on or about October 1, 2020 as the sole signatory on the account.

The funds from the Client Account were deposited into the Brattleboro 4614 Account on or about

October 1, 2020.

       59.       McIntyre subsequently used funds from the Brattleboro 4614 Account to pay

various expenses, including the following:

       a) Two payments totaling $6,380, along with one payment of $3,400 from Rasta’s payroll

             account, to an alpaca farm in Vermont between September and December 2020;




       12
            The first names of McIntyre, his son, and his daughter all begin with the letter “D.”

                                                  14
       Case 1:21-mj-05174-JGD Document 1-2 Filed 05/03/21 Page 15 of 20




       b) $14,000 to acquire the 2007 GMC Sierra in October 2020 and for additional vehicle

             registration costs;

       c) $7,762 to a New Hampshire fence systems company in October 2020;

       d) Seven payments totaling $6,500 between October and December 2020 to WBOQ

             (“North Shore 104.9”), the radio station that broadcasts “The Dana Crypto Show,” a

             Saturday evening, cryptocurrency-themed radio show that McIntyre hosts;

       e) $5,850 to a home construction company in Vermont between October and November

             2020;

       f) $8,500 to acquire the 1950 Hudson, in October 2020;

       g) An additional $4,000 to the Vermont grounds maintenance consultant in November

             2020;

       h) $3,000 to a Massachusetts kitchen remodeling company in December 2020;

       i) Approximately $5,000 at the Home Depot between December 2020 and January 2021;

       j) $2,200 to a Massachusetts cosmetic spa in February 2021; and

       k) $6,218 in property taxes to the Town of Grafton between October 2020 and February

             2021.

       60.       On or about January 24, 2021, McIntyre registered “Houghtonville Farm, LLC”

with the Vermont Secretary of State. As early as January 26, 2021, Houghtonville Farm launched

a website (houghtonvillefarm.com) calling the business “the best little alpaca farm in Vermont”

and advertising alpaca products, as well as cannabidiol products from Employee 1’s business.

       61.       Based on McIntyre’s movement of $40,000 and $575,000 of fraudulently obtained

PPP Funds, as well as his subsequent transfer of $209,500 of those funds, for the purchase of 366




                                               15
        Case 1:21-mj-05174-JGD Document 1-2 Filed 05/03/21 Page 16 of 20




Houghtonville Road and other expenses unrelated to Rasta, I submit that there is probable cause

to believe that McIntyre knowingly engaged in monetary transactions in criminally derived funds.

                      PROBABLE CAUSE FOR SEIZURE WARRANTS

       62.     A review of available bank records for Rasta’s payroll account, the Client Account,

and the Brattleboro 4614 Account reveals the following transaction history.

       63.     On or about May 7, 2020, a $661,615 deposit was made into Rasta’s payroll account

from Kabbage as a result of McIntyre’s submission of the PPP Application. As set forth above,

there is probable cause to believe that this $661,615 deposit represents proceeds traceable to wire

fraud, in violation of Title 18, United States Code, Section 1343.

       64.     As noted above, prior to this deposit, Rasta’s payroll account had a balance of

$2,506.82, and no other deposits were made to Rasta’s payroll account between May 7 and June

22, 2020, although McIntyre made a number of withdrawals, including $40,000 that McIntyre used

to pay the deposit on 366 Houghtonville Road.

       65.     On or about June 22, 2020, McIntyre transferred $575,000 from Rasta’s payroll

account to the Client Account. The Vermont law firm subsequently used approximately $361,000

of that amount to purchase 366 Houghtonville Road on behalf of Triple D Family Trust.

       66.     Of the amount from Rasta remaining in the Client Account, a check was issued for

$209,500 and deposited into the newly opened Brattleboro 4614 Account on or about October 1,

2020. Prior to this deposit, the Brattleboro 4614 Account had a zero balance.

       67.     As of February 26, 2021, only two other deposits, totaling $3,664.80, have been

made to the Brattleboro 4614 Account.

       68.     Based on the foregoing, I submit that probable cause exists to believe that up to

$209,500 in the Brattleboro 4614 Account represents proceeds from wire fraud and is subject to



                                                16
        Case 1:21-mj-05174-JGD Document 1-2 Filed 05/03/21 Page 17 of 20




forfeiture, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United

States Code, Section § 2461(c), as “[a]ny property, real or personal, which constitutes or is derived

from proceeds traceable to a violation of offense constituting ‘specified unlawful activity’ (as

defined in section 1956(c)(7) of this title), or a conspiracy to commit such offense.” Pursuant to

Title 18, United States Code, Section 1956(c)(7)(A), incorporating Title 18 United States Code,

Section 1961(1), specified unlawful activity includes wire fraud in violation of Title 18, United

States Code, Section 1343.

       69.     I further submit that probable cause exists to believe that up to $209,500 in the

Brattleboro 4614 Account is subject to forfeiture, pursuant to Title 18, United States Code,

Sections 981(a)(1)(A) and 982(a)(1), as “any property, real or personal, involved in [an offense in

violation of Title 18, United States Code, Section 1957 (engaging in monetary transaction in

property derived from specified unlawful activity)], or any property traceable to such property.”

Based on evidence gathered during the investigation, there is probable cause to believe that the

deposit of $209,500 into the Brattleboro 4614 Account is a monetary transaction in criminally

derived property from a specified unlawful activity greater than $10,000 in violation of Title 18,

United States Code, Section 1957(a).

       70.     In addition, pursuant to Title 18, United States Code, Section 984(b), the

government is entitled to forfeit any funds in an account to which illegal proceeds were deposited

within the last year without tracing those funds directly to the offense, even if the other deposited

funds may not be illegal proceeds.

       71.     Shortly after depositing the fraud proceeds into the Brattleboro 4614 Account, as

described above, in October 2020 McIntyre withdrew funds from that account to purchase two




                                                 17
        Case 1:21-mj-05174-JGD Document 1-2 Filed 05/03/21 Page 18 of 20




vehicles: the 2007 GMC Sierra and the 1950 Hunsdon, for approximately $14,000 and $8,500

respectively.

       72.      I submit that probable cause exists to believe that the 2007 GMC Sierra and the

1950 Hudson are subject to forfeiture, pursuant to Title 18, United States Code, Sections

981(a)(1)(A) and 982(a)(1), as property traceable to “any property, real or personal, involved in

[an offense in violation of Title 18, United States Code, Section 1957 (engaging in monetary

transaction in property derived from specified unlawful activity)].”

       73.      This Court has authority to issue a seizure warrant pursuant to Title 18, United

States Code, Section 981(b)(2), which states that “[s]eizures pursuant to this section shall be made

pursuant to a warrant obtained in the same manner as provided for a search warrant under the

Federal Rules of Criminal Procedure.” This Court also has authority to issue the requested seizure

warrant pursuant to Title 21, United States Code, Section 853(f), as incorporated by Title 18,

United States Code, Section 982(b)(1) and Title 28, United States Code, Section 2461(c), which

authorizes “the issuance of a warrant authorizing the seizure of property subject to forfeiture under

this section in the same manner as provided for a search warrant.”

       74.      Pursuant to Title 18, United States Code, Section 981(b), the Court may issue a

seizure warrant in any district in which a forfeiture action may be filed and the seizure warrant

may be executed in any district in which the property is found. See also Fed. R. Crim. P.41(b)

(magistrate judge has authority to issue a warrant to seize property “located in the district” and “in

any district where activities related to the crime may have occurred[, to] issue a warrant for

property that is located outside the jurisdiction of any state or district….”). Title 28, United States

Code, Section 1355, provides that a forfeiture action may be brought in the district court for the




                                                  18
        Case 1:21-mj-05174-JGD Document 1-2 Filed 05/03/21 Page 19 of 20




district in which any of the acts or omissions giving rise to the forfeiture occurred or in certain

other districts, including the district where the property is found.

        75.     A restraining order, pursuant to Title 21, United States Code, Section 853(e), will

not be sufficient to preserve the assets in question given the ease with which funds may move out

of the accounts via wire transfer, electronic funds transfer, or otherwise, and despite best

intentions, financial institutions cannot guarantee that money restrained, but not seized, will be

available for forfeiture at a later time.




                                                  19
       Case 1:21-mj-05174-JGD Document 1-2 Filed 05/03/21 Page 20 of 20




                                        CONCLUSION

       76.     Based on the information described above, I have probable cause to believe that

McIntyre has committed wire fraud and money laundering.

       77.     Further, I have probable cause to believe that up to $209,500 in the Brattleboro

4614 Account constitutes or is derived from proceeds traceable to wire fraud and that the funds

are subject to forfeiture to the United States pursuant to Title 18, United States Code, Section

981(a)(1)(C) and Title 28, United States Code, Section 2461(c), and also probable cause that the

Property is property involved in money laundering or traceable to such property and is subject to

forfeiture to the United States pursuant to Title 18, United States Code, Sections 981(a)(1)(A) and

(C) and Section 982(a)(1), and Title 28, United States Code, Section 2461(c).

       Sworn to under the pains and penalties of perjury.



                                                     Respectfully submitted,


                                                     Adam Boynton, Special Agent
                                                     Federal Bureau of Investigation


Subscribed and sworn to by telephone in accordance with Federal Rule of Criminal Procedure 4.1
this 3rd day of May, 2021.


Honorable Judith G. Dein
United States Magistrate Judge




                                                20
